ROETTINGER, J.
William Flannigan, the subject of this litigation, is a boy about 12 yrs. of age, residing with his maternal grandmother. The mother of this boy died some time before the institution of these proceedings, and at her death he commenced to reside at the home of his grandmother, Mary Maloney, who practically became a second mother to him.
At a later date the father of the hoy married his present wife and regained custody of the child. There are two children issue of this union. From the evidence introduced it is shown that shortly after the birth of these two children relations became extremely strained between the second wife and this boy. In fact there was testimony showing actual mistreatment of the boy by the second wife.
Rebelling against these mistreatments, the boy went to the house of his grandmother to live. She refused to give up custody of the boy when demanded by the father. He brought an action in Habeus Corpus. The Court of Common Pleas held:
1. Although the general rule is that a father’s right to his children are paramount, this rule has in late years been deviated from whenever the interests of children of tender years are best served by such deviation.
2. According to decision in Elwood v. Elwood, the interests of minors are paramount to everything else, the court going even so far as to say that it is paramount to the comity existing between states and the "full faith and credit” clause of the constitution. 3 Abs. 213.
Writ of Habeus Corpus denied.